TABLE OF CONTENTS

 
EXHIBIT 10.15
 
AGREEMENT
CONCERNING THE EXCHANGE OF SECURITIES
 
BY AND AMONG
quepasa.com, inc.
AND
VAYALA CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

ARTICLE I— Exchange of Securities
  
1
        1.1
  
Issuance of Securities
  
1
        1.2
  
Earn-Out Provisions
  
1
        1.3
  
Exemption from Registration
  
2
ARTICLE II— Representations and Warranties of Vayala
  
2
        2.1
  
Organization
  
2
        2.2
  
Capital
  
2
        2.3
  
Subsidiaries
    
        2.4
  
Directors and Officers
  
3
        2.5
  
Financial Statements
  
3
        2.6
  
Absence of Changes
  
3
        2.7
  
Absence of Undisclosed Liabilities
  
3
        2.8
  
Tax Returns
  
3
        2.9
  
Investigation of Financial Condition
  
3
      2.10
  
Proprietary Rights
  
3
      2.11
  
Compliance with Laws
  
3
      2.12
  
Litigation
  
4
      2.13
  
Authority
  
4
      2.14
  
Ability to Carry Out Obligations
  
4
      2.15
  
Full Disclosure
  
4
      2.16
  
Assets
  
4
      2.17
  
Material Contracts
  
4
      2.18
  
Indemnification
  
4
      2.19
  
Criminal or Civil Acts
  
5
      2.20
  
Restricted Securities
  
5
      2.21
  
Conflict Waiver
  
5
ARTICLE III— Representations and Warranties of quepasa
  
5
        3.1
  
Organization
  
5
        3.2
  
Capital
  
5
        3.3
  
Subsidiaries
  
5
        3.4
  
Directors and Officers
  
5
        3.5
  
Financial Statements
  
6
        3.6
  
Absence of Changes
  
6
        3.7
  
Absence of Undisclosed Liabilities
  
6
        3.8
  
Tax Returns
  
6
        3.9
  
Investigation of Financial Condition
  
6
      3.10
  
Proprietary Rights
  
6
      3.11
  
Compliance with Laws
  
6



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
      3.12
  
Litigation
  
6
      3.13
  
Authority
  
6
      3.14
  
Ability to Carry Out Obligations
  
7
      3.15
  
Full Disclosure
  
7
      3.16
  
Assets
  
7
      3.17
  
Material Contracts
  
7
      3.18
  
Indemnification
  
7
      3.19
  
Criminal or Civil Acts
  
7
      3.20
  
Conflict Waiver
  
7
ARTICLE IV—Covenants Prior to the Closing Date
  
8
        4.1
  
Investigative Rights
  
8
        4.2
  
Conduct of Business
  
8
ARTICLE V—Conditions Precedent to quepasa’s Performance
  
8
        5.1
  
Conditions
  
8
        5.2
  
Accuracy of Representations
  
8
        5.3
  
Performance
  
8
        5.4
  
Absence of Litigation
  
9
        5.5
  
Officer’s Certificate
  
9
        5.6
  
Corporate Action
  
9
        5.7
  
Fairness Opinion
  
9
ARTICLE VI—Conditions Precedent to Vayala’s Performance
  
9
        6.1
  
Conditions
  
9
        6.2
  
Accuracy of Representations
  
9
        6.3
  
Performance
  
9
        6.4
  
Absence of Litigation
  
9
        6.5
  
Officer’s Certificate
  
10
        6.6
  
Directors of Vayala
  
10
        6.7
  
Officers of Vayala
  
10
ARTICLE VII—Closing
  
10
        7.1
  
Closing
  
10
ARTICLE VIII—Miscellaneous
  
10
        8.1
  
Captions and Headings
  
10
        8.2
  
No Oral Change
  
11
        8.3
  
Non-Waiver
  
11
        8.4
  
Time of Essence
  
11
        8.5
  
Entire Agreement
  
11
        8.6
  
Choice of Law
  
11
        8.7
  
Counterparts
  
11



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
        8.8
  
Notices
  
11
        8.9
  
Binding Effect
  
11
      8.10
  
Mutual Cooperation
  
12
      8.11
  
Finders’ Fees
  
12
      8.12
  
Announcements
  
12
      8.13
  
Expenses
  
12
      8.14
  
Survival of Representations and Warranties
  
12
      8.15
  
Exhibits
  
12

 
EXHIBITS
 
Allocation of Securities
  
Exhibit 1.1
Subscription Agreement
  
Exhibit 1.3
Financial Statements of Vayala
  
Exhibit 2.5
Financial Statements of quepasa
  
Exhibit 3.5



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES
 
THIS AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES (“Agreement”) is made this
30th day of September, 2002, by and between quepasa.com, inc., a Nevada
corporation (“quepasa”), Vayala Corporation, a Delaware corporation (“Vayala”),
and the security holders of Vayala (the “Vayala Security Holders”) who are
listed on Exhibit 1.1 hereto and have executed Subscription Agreements in the
form attached in Exhibit 1.2, hereto.
 
WHEREAS, quepasa desires to acquire all of the issued and outstanding securities
of Vayala from the Vayala Security Holders in exchange for newly issued
unregistered securities of quepasa;
 
WHEREAS, Vayala desires to assist quepasa in acquiring all of the issued and
outstanding common stock of Vayala pursuant to the terms of this Agreement; and
 
WHEREAS, all of the Vayala Security Holders, by execution of Exhibit 1.2 hereto,
agree to exchange all 4,768,962 common shares of Vayala for 10,000,000 common
shares of quepasa at the initial rate of 2.0968923 quepasa shares for each
Vayala share and subject to the additional earn-out provisions set forth in
Section 1.2.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:
 
ARTICLE I
 
Exchange of Securities
 
1.1   Issuance of Securities.    Subject to the terms and conditions of this
Agreement, quepasa agrees to issue and exchange 10,000,000 fully paid and
non-assessable unregistered shares of quepasa’s $.001 par value common stock for
all 4,768,962 issued and outstanding shares of the $.0001 par value common stock
of Vayala (the “Vayala Shares”) held by the Vayala Security Holders. The quepasa
shares will be issued directly to the Vayala Security Holders at the rate of one
share of quepasa for each 2.0968923 shares of Vayala on the Closing Date,
pursuant to the schedule set forth in Exhibit 1.1.
 
1.2   Earn-Out Provisions.    If, within 12 months from the Closing Date, Vayala
meets certain performance milestones as described below, quepasa shall issue (i)
up to an additional 22,000,000 shares of its common stock and (ii) stock options
(the “Stock Options”) to purchase up to an additional 65,000,000 quepasa shares
at $.00001 per share exercisable within 30 days from the date such Stock Options
are issued. The quepasa shares and quepasa Stock Options are collectively
referred to as the “quepasa Securities.” All quepasa Securities will be issued
on a pro rata basis to the Vayala Security Holders based upon their ownership of
Vayala Shares as set forth in Exhibit 1.1. quepasa warrants that it will
promptly seek its shareholders’ approval to authorize any shares of common stock
required to be issued under this Agreement to the extent such shares are
otherwise not available for issuance. The Vayala milestones and quepasa
Securities to be issued in accordance with those milestones are separate
transactions, such that if



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
any one obligation to issue quepasa shares for a particular milestone is
determined not to be enforceable for any reason, all other issuances under
milestones will remain in force. The milestones are as follows:
 
(a)  In the event (i) Vayala’s search and e-mail products have been brought
fully online, and found to meet commercially acceptable standards for
reliability and performance by a independent third party technology industry
expert, as selected by quepasa’s board of directors, (ii) Vayala’s search
database has grown to at least 200 million documents, (iii) Vayala’s e-mail
database has grown to at least 25,000 users, and (iv) Vayala’s search and e-mail
services have been independently tested and found to offer the performance
benchmarks described in Exhibit 1.2, then quepasa shall issue an additional
10,000,000 shares of its common stock and 15,000,000 Stock Options to the Vayala
Security Holders.
 
(b)  In the event Vayala generates (i) $25,000 of revenue from its e-mail
services and (ii) $250,000 of revenue from resales of its search technology,
then quepasa shall issued an additional 12,000,000 shares of its common stock
and 50,000,000 Stock Options to the Vayala Security Holders.
 
(c)  If quepasa’s last reported common stock sales price on the Electronic
Bulletin Board is less than $.03 per share on the Closing Date (or on the
issuance dates for shares issuable under the milestones), then the number of
such quepasa shares to be issued shall be increased by 25%. However, shares
issued in prior issuances will not be increased.
 
1.3   Exemption from Registration.    The parties hereto intend that the quepasa
Securities shall be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Act”), pursuant to Section 4(2) of the Act and the
rules and regulations promulgated thereunder. In furtherance thereof, the Vayala
Security Holders will execute and deliver to quepasa on the Closing Date a copy
of the Subscription Agreement set forth in Exhibit 1.3 hereto.
 
ARTICLE II
 
Representations and Warranties of Vayala
 
Vayala hereby represents and warrants to quepasa that:
 
2.1   Organization.    Vayala is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, has all necessary corporate
powers to own its properties and to carry on its business as now owned and
operated by it, and is duly qualified to carry on its business as operated by
it.
 
2.2   Capital.    The authorized capital stock of Vayala consists of 50,000,000
authorized shares of $.0001 par value common stock, of which 4,768,962 shares of
common stock are outstanding and 5,000,000 shares of preferred stock, $.0001 par
value, none of which are



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

outstanding. All of the outstanding securities of Vayala are duly and validly
issued, fully paid and non-assessable. There are no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements or commitments obligating Vayala to issue or to transfer from
treasury any additional shares of its capital stock of any class.
 
2.3   Subsidiaries.    Vayala has no subsidiaries.
 
2.4   Directors and Officers.    The names and titles of the directors and
officers of Vayala as of the date of this Agreement are as follows: Jeffrey S.
Peterson, Chairman of the Board of Directors and Chief Executive Officer; David
S. Hansen, Chief Technology Officer and Director; Albert Chen, Executive Vice
President and Director; and Brian Lu, Director.
 
2.5   Financial Statements.    Exhibit 2.5 hereto consists of the unaudited
financial statements of Vayala for the year ended December 31, 2002 and the
seven months ended July 31, 2002 (the “Vayala Financial Statements”). The Vayala
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by Vayala throughout
the periods indicated, and fairly present the financial position of Vayala as of
the date of the balance sheets included in the Vayala Financial Statements and
the results of operations for the periods then ended.
 
2.6   Absence of Changes.    Since July 31, 2002, there has not been any
material change in the financial condition or operations of Vayala, other than
changes in the ordinary course of business, which changes have not in the
aggregate been materially adverse.
 
2.7   Absence of Undisclosed Liabilities.    As of July 31, 2002, Vayala did not
have any material debt, liability or obligation known to its management of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due, that is not reflected in the Vayala Financial Statements.
 
2.8   Tax Returns.    Vayala has paid all material tax obligations in connection
with its federal, state and local tax returns.
 
2.9   Investigation of Financial Condition.    Without in any manner reducing or
otherwise mitigating the representations contained herein, quepasa, its legal
counsel and accountants shall have the opportunity to meet with Vayala’s
accountants and attorneys to discuss the financial condition of Vayala. Vayala
shall make available to quepasa all books and records of Vayala.
 
2.10   Proprietary Rights.    Vayala owns and holds all proprietary rights,
trademarks, trade names and licenses necessary to conduct its business.
 
2.11   Compliance with Laws.    Vayala has complied with, and is not in
violation of, applicable federal, state or local statutes, laws and regulations,
including federal and state securities laws.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.12   Litigation.    Vayala is not a defendant in any material suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Vayala, threatened
against or affecting Vayala or its business, assets or financial condition.
Vayala is not in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it. Vayala is not engaged in any material
litigation to recover monies due to it.
 
2.13   Authority.    The Board of Directors of Vayala has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and Vayala has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of Vayala and is enforceable in accordance with its terms and
conditions. By execution of Exhibit 1.2, all of the Vayala Security Holders have
agreed to and have approved the terms of this Agreement.
 
2.14   Ability to Carry Out Obligations.    The execution and delivery of this
Agreement by Vayala and the performance by Vayala of its obligations hereunder
in the time and manner contemplated will not cause, constitute or conflict with
or result in (a) any breach or violation of any of the provisions of or
constitute a default under any license, indenture, mortgage, instrument, article
of incorporation, bylaw, or other agreement or instrument to which Vayala is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would permit
any party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of Vayala, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of Vayala.
 
2.15   Full Disclosure.    None of the representations and warranties made by
Vayala herein or in any exhibit, certificate or memorandum furnished or to be
furnished by Vayala, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.
 
2.16   Assets.    Vayala has good and marketable title to all of its assets,
free and clear of all liens, claims and encumbrances, except as otherwise
indicated in Exhibit 2.5.
 
2.17   Material Contracts.    Vayala has not entered into any material contracts
except for its contract with Level 3 Communications, Inc. under which Vayala
pays $50,000 per year for Internet data center services.
 
2.18   Indemnification.    Vayala agrees to indemnify, defend and hold quepasa
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees, that it shall incur
or suffer, which arise out of, or result from (i) any breach by Vayala in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by Vayala under this Agreement or (ii) any untrue statement made by Vayala in
this Agreement.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.19   Criminal or Civil Acts.    For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Vayala has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or Commission
proceeding.
 
2.20   Restricted Securities.    Vayala and the Vayala Security Holders, by
execution of this Agreement and of Exhibit 1.2, acknowledge that all of the
quepasa Securities issued by quepasa are restricted securities and none of such
securities may be sold or publicly traded except in accordance with the
provisions of the Act.
 
2.21   Conflict Waiver.    Gary A. Agron of The Law Office of Gary A. Agron has
previously provided legal services to both Vayala and quepasa. Vayala and
quepasa have elected to use Mr. Agron to prepare this Agreement. Vayala and
quepasa waive any conflict of interest or potential for conflict of interest on
the part of Mr. Agron that might otherwise develop in connection with Mr.
Agron’s preparation of this Agreement and all other legal services to be
provided by Mr. Agron through the Closing Date.
 
ARTICLE III
 
Representations and Warranties of quepasa
 
quepasa represents and warrants to Vayala that:
 
3.1   Organization.    quepasa is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, has all necessary corporate
powers to carry on its business, and is duly qualified to carry on its business
as operated by it.
 
3.2   Capital.    The authorized capital stock of quepasa consists of (i)
50,000,000 shares of $.001 par value common stock, of which 19,513,291 shares of
common stock are issued and outstanding as of October 4, 2002, and (ii)
5,000,000 shares of $.001 par value preferred stock, none of which are issued
and outstanding. All of the outstanding securities are duly and validly issued,
fully paid and non-assessable. There are no other outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements or commitments obligating quepasa to issue or to transfer from
treasury any additional shares of its capital stock of any class except shares
issuable under this Agreement.
 
3.3   Subsidiaries.    quepasa has two non-operating subsidiaries, neither of
which has a material amount of assets or liabilities. quepasa is also in the
process of establishing a Mexican subsidiary.
 
3.4   Directors and Officers.    The names and titles of the directors and
officers of quepasa are as follows: Jeffrey S. Peterson, Chairman of the Board
of Directors, Chief Executive Officer and Chief Financial Officer; James Dixon,
Vice President; Michael Silberman, Director; and Brian Lu, Director.



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.5   Financial Statements.    Exhibit 3.5 hereto consists of the audited
financial statements of quepasa for the year ended December 31, 2001 and
unaudited financial statements for the three months ended June 30, 2002 (the
“quepasa Financial Statements”). The quepasa Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by quepasa throughout the period indicated, and
fairly present the financial position of quepasa as of the dates of the balance
sheet included in the quepasa Financial Statements and the results of operations
for the period indicated.
 
3.6   Absence of Changes.    Since June 30, 2002, there has not been any
material change in the financial condition or operations of quepasa, except as
contemplated by this Agreement.
 
3.7   Absence of Undisclosed Liabilities.    As of June 30, 2002, quepasa did
not have any material debt, liability or obligation known to its management of
any nature, whether accrued, absolute, contingent or otherwise, and whether due
or to become due, that is not reflected in the quepasa Financial Statements.
 
3.8   Tax Returns.    quepasa has paid all material tax obligations in
connection with its federal, state and local tax returns.
 
3.9   Investigation of Financial Condition.    Without in any manner reducing or
otherwise mitigating the representations contained herein, Vayala, its legal
counsel and accountants shall have the opportunity to meet with quepasa’s
accountants and attorneys to discuss the financial condition of quepasa. quepasa
shall make available to Vayala all books and records of quepasa.
 
3.10   Proprietary Rights.    quepasa holds all proprietary rights, trademarks
and trade names necessary to conduct its business.
 
3.11   Compliance with Laws.    quepasa has complied with, and is not in
violation of, applicable federal, state or local statutes, laws or regulations
including federal and state securities laws.
 
3.12   Litigation.    quepasa is not a defendant in any material suit, action,
arbitration, or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of quepasa, threatened
against or affecting quepasa or its business, assets or financial condition.
quepasa is not in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it. quepasa is not engaged in any material
litigation to recover monies due to it.
 
3.13   Authority.    The Board of Directors of quepasa has authorized the
execution of this Agreement and the transactions contemplated herein, and
quepasa has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is the legal, valid and binding obligation of
quepasa, and is enforceable in accordance with its terms and conditions.



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.14   Ability to Carry Out Obligations.    The execution and delivery of this
Agreement by quepasa and the performance by quepasa of its obligations hereunder
will not cause, constitute or conflict with or result in (a) any breach or
violation of any of the provisions of or constitute a default under any license,
indenture, mortgage, instrument, article of incorporation, bylaw or other
agreement or instrument to which quepasa is a party, or by which it may be
bound, nor will any consents or authorization of any party other than those
hereto be required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of quepasa, or (c) an event that would result in the creation
or imposition of any lien, charge or encumbrance on any asset of quepasa.
 
3.15   Full Disclosure.    None of the representations and warranties made by
quepasa herein, or in any exhibit, certificate or memorandum furnished or to be
furnished by quepasa or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.
 
3.16   Assets.    quepasa has good and marketable title to all of its assets,
free and clear of all liens, claims and encumbrances except as otherwise
indicated in Exhibit 3.5.
 
3.17   Material Contracts.    quepasa has no material contracts except those
described in its regulatory filings made with the Securities and Exchange
Commission.
 
3.18   Indemnification.    quepasa agrees to indemnify, defend and hold Vayala
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties, and reasonable attorney fees, that it shall incur
or suffer, which arise out of, or result from (i) any breach by quepasa in
performing any of its covenants or agreements in this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by quepasa under this Agreement, or (ii) any untrue statement made by quepasa in
this Agreement.
 
3.19   Criminal or Civil Acts.    For a period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of quepasa has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission judgment or decree, or is currently
the subject to an investigation in connection with any felony crime or
Commission proceeding.
 
3.20   Conflict Waiver.    Gary A. Agron of The Law Offices of Gary A. Agron has
previously provided legal services to both Vayala and quepasa. Vayala and
quepasa have elected to use Mr. Agron to represent them in connection with the
transaction contemplated by this Agreement. quepasa waives any conflict of
interest or potential for conflict of interest on the part of Mr. Agron that
might otherwise develop in connection with the transaction contemplated by this
Agreement.



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE IV
 
Covenants Prior to the Closing Date
 
4.1   Investigative Rights.    Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same. Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.
 
4.2   Conduct of Business.    Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business. Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities, incur additional or
newly-funded liabilities, acquire or dispose of fixed assets, change employment
terms, enter into any material or long-term contract, guarantee obligations of
any third party, settle or discharge any balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount, or enter
into any other transaction other than in the normal course of business. Neither
party shall enter into negotiations with any third party or complete any
transaction with a third party involving the sale of any of its assets or the
exchange of any of its common stock.
 
ARTICLE V
 
Conditions Precedent to quepasa’s Performance
 
5.1   Conditions.    quepasa’s obligations hereunder shall be subject to the
satisfaction at or before the Closing of all the conditions set forth in this
Article V. quepasa may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by quepasa of any other condition of or any of
quepasa’s other rights or remedies, at law or in equity, if Vayala shall be in
default of any of its representations, warranties or covenants under this
Agreement.
 
5.2   Accuracy of Representations.    Except as otherwise permitted by this
Agreement, all representations and warranties by Vayala in this Agreement or in
any written statement that shall be delivered to quepasa by Vayala under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.
 
5.3   Performance.    Vayala shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.4   Absence of Litigation.    No action, suit, or proceeding before any court
or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Vayala on or before the Closing Date.
 
5.5   Officer’s Certificate.    Vayala shall have delivered to quepasa a
certificate dated the Closing Date signed by the Chief Executive Officer of
Vayala certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article II are true
and correct as of the Closing Date.
 
5.6   Corporate Action.    Vayala shall have obtained the approval of the Vayala
Security Holders for the transaction contemplated by this Agreement as evidenced
by execution by all of the Vayala Security Holders of Exhibit 1.2.
 
5.7   Fairness Opinion.    The parties shall have received an opinion from an
independent, non-affiliated securities or business brokerage firm stating that
the transaction proposed by this Agreement and the terms of this Agreement are
fair and reasonable to both parties.
 
ARTICLE VI
 
Conditions Precedent to Vayala’s Performance
 
6.1   Conditions.    Vayala obligations hereunder shall be subject to the
satisfaction at or before the Closing of all the conditions set forth in this
Article VI. Vayala may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by Vayala of any other condition of or any of Vayala’s
rights or remedies, at law or in equity, if quepasa shall be in default of any
of its representations, warranties or covenants under this Agreement.
 
6.2   Accuracy of Representations.    Except as otherwise permitted by this
Agreement, all representations and warranties by quepasa in this Agreement or in
any written statement that shall be delivered to Vayala by quepasa under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.
 
6.3   Performance.    quepasa shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.
 
6.4   Absence of Litigation.    No material action, suit or proceeding before
any court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against quepasa on or before the Closing Date.



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
6.5   Officer’s Certificate.    quepasa shall have delivered to Vayala a
certificate dated the Closing Date signed by the Chief Executive Officer of
quepasa certifying that each of the conditions specified in this Article has
been fulfilled and that all of the representations set forth in Article III are
true and correct as of the Closing Date.
 
6.6   Directors of Vayala.    On the Closing Date, the current directors of
Vayala shall resign after electing the current directors of quepasa to be the
directors of Vayala.
 
6.7   Officers of Vayala.    On the Closing Date, the newly constituted Board of
Directors of Vayala shall elect such officers of Vayala as they shall determine.
 
ARTICLE VII
 
Closing
 
7.1   Closing.    The Closing of this Agreement shall be held at the Law Office
of Gary A. Agron, at any mutually agreeable time and date (the “Closing Date”)
prior to October 15, 2002, unless extended by mutual agreement. At the Closing:
 
(a)  Vayala shall deliver to quepasa copies of Exhibit 1.2 executed by all of
the Vayala Security Holders together with certificates representing all
outstanding Vayala securities duly endorsed to quepasa;
 
(b)  quepasa shall deliver to the Vayala Security Holders 10,000,000 shares of
quepasa’s common stock, for which the Vayala Shares have been exchanged pursuant
to the computations set forth in Exhibit 1.1 hereto and an undertaking to issue
additional shares and warrants pursuant to the provisions of Section 1.2;
 
(c)  quepasa shall deliver (i) the officer’s certificate described in Section
6.5 and (ii) asigned consent and/or minutes of its directors approving this
Agreement and each matter to be approved under this Agreement, including
quepasa’s obligation to issue additional shares to the Vayala Security Holders
pursuant to the earn-out provisions of Section 1.2;
 
(d)  Vayala shall deliver (i) the officer’s certificate described in Section 5.5
and (ii) a signed consent and/or minutes of its directors approving this
Agreement and each matter to be approved under this Agreement.
 
ARTICLE VIII
 
Miscellaneous
 
8.1   Captions and Headings.    The article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.2   No Oral Change.    This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.
 
8.3   Non-Waiver.    The failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants or conditions of this
Agreement or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.
 
8.4   Time of Essence.    Time is of the essence of this Agreement and of each
and every provision hereof.
 
8.5   Entire Agreement.    This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.
 
8.6   Choice of Law.    This Agreement and its application shall be governed by
the laws of the state of Arizona.
 
8.7   Counterparts.    This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.8   Notices.    All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
and properly addressed as follows:
 
quepasa:
 
quepasa.com, inc.
410 N. 44th Street, Suite 450
Phoenix, AZ 85008
Attn: Jeffrey S. Peterson, Chief Executive Officer
 
Vayala:
 
Vayala Corporation
5510 North 16th Street, Suite B-145
Phoenix, AZ 85016
Attn: Albert Chen, Executive Vice President
 
8.9   Binding Effect.    This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.10   Mutual Cooperation.    The parties hereto shall cooperate with each other
to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
8.11   Finders’ Fees.    There are no finders’ fees payable in connection with
this Agreement.
 
8.12   Announcements.    The parties will consult and cooperate with each other
as to the timing and content of any public announcements regarding this
Agreement.
 
8.13   Expenses.    Each party will bear their own expenses incurred in
connection with this Agreement.
 
8.14   Survival of Representations and Warranties.    The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing, including but not limited to the covenants set forth
in Article VIII, above, and this Article IX.
 
8.15   Exhibits.    As of the execution hereof, the parties have provided each
other with the Exhibits described herein. Any material changes to the Exhibits
shall be immediately disclosed to the other party.
 
In witness whereof, the parties have executed this Agreement on the date
indicated above.
 
QUEPASA.COM,INC.
     
VAYALA CORPORATION
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
Jeffrey S. Peterson
Chief Executive Officer
         
Albert Chen
Executive Vice President

 



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 1.1
 
SCHEDULE OF VAYALA COMMON STOCKHOLDERS
AND
ALLOCATION OF quepasa COMMON SHARES
 
Name of Vayala
Stockholder

--------------------------------------------------------------------------------

  
Number of Vayala
Shares Exchanged

--------------------------------------------------------------------------------

  
Number of quepasa
Common Shares To
Be Issued

--------------------------------------------------------------------------------

Jeffrey S. Peterson
  
1,850,000
  
3,879,255
Michael D. Silberman
  
466,200
  
977,571
David Hansen
  
418,904
  
878,397
Albert Chen
  
200,000
  
19,378
Brian Lu
  
298,443
  
625,803
Kevin Dieball
  
398,443
  
835,492
Michael Marriott
  
84,000
  
176,139
Ross C. Brown
  
37,500
  
78,633
Karen L. Dickson
  
12,500
  
26,211
Dwain & Kristen Durham
  
6,250
  
13,106
Patrick & Samantha Potter
  
18,750
  
39,317
Sandra K. Anderson
  
31,250
  
65,528
Hazel R. Belt
  
31,250
  
65,528
Nathan Call
  
18,750
  
39,317
J. Steve & Kristy Beck
  
25,000
  
52,422
Kenton J. Donahoo
  
12,500
  
26,211
Harvey & JoAnn Mickelson
  
12,500
  
26,211
Timothy L. & Joan Hintz
  
50,000
  
104,845
Steven Horton
  
18,750
  
39,317



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           
Philip B. Marriott (Trustee)
  
125,000
  
262,112
Philip B. & Cheryl V. Marriott
  
62,500
  
131,056
Mitchell & Carol Pullman
  
125,000
  
262,112
Unifi Group Cheng
  
15,000
  
31,453
Ralph & Linda Eyre
  
10,500
  
22,017
Anthony & Jason Hill
  
10,500
  
22,017
Dennis Hong
  
10,500
  
22,017
James Lee
  
35,000
  
73,391
Paul E. Loven
  
10,500
  
22,017
Hong & Lucy Lu
  
10,500
  
22,017
Paul Mazursky
  
35,000
  
73,391
Servando & Blanca Rojas
  
17,507
  
36,710
Kevin & Kelly Lin Tam
  
10,500
  
22,017
Victor R. & DeAnna Tom
  
10,500
  
22,017
Peter Wang
  
35,000
  
73,391
Barry Fuller (IRA)
  
34,965
  
73,318
Li Wai Hang
  
63,000
  
132,104
Dr. Thomas T.S. Liang
  
20,000
  
41,938
Kyle Ozaki
  
10,500
  
22,017
Li Kin Shing
  
70,000
  
146,782
Albert Tung
  
10,500
  
22,017
William Wier
  
10,500
  
22,017
Ying Wu
  
35,000
  
73,391
    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Totals
  
4,768,962
  
10,000,000
    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
EXHIBIT 1.3
 
SUBSCRIPTION AGREEMENT
 
In connection with my exchange of $.0001 par value common stock of Vayala
Corporation (“Vayala”), for the $.001 par value common stock (the “quepasa
Securities”) of quepasa.com, inc. (“quepasa”), I acknowledge the matters set
forth below and promise that the statements made herein are true. I understand
that quepasa is relying on my truthfulness in issuing its securities to me.
 
I hereby represent and warrant to quepasa that I have the full power and
authority to execute, deliver and perform this Subscription Agreement and to
consummate the transactions contemplated hereby. This Subscription Agreement is
a legal, valid and binding obligation of mine, enforceable against me in
accordance with its terms. I own the securities in Vayala that I am exchanging
for securities of quepasa free and clear of all pledges, liens, encumbrances,
security interests, equities, claims, options, preemptive rights, rights of
first refusal, or any other limitation on my ability to vote such securities or
to transfer such securities to quepasa. I have full right, title and interest in
and to the Vayala securities that I am exchanging.
 
I understand that the quepasa Securities are being issued to me in a private
transaction in exchange for my securities in Vayala and in reliance upon the
exemption provided in section 4(2) of the Securities Act of 1933, as amended
(the “Act”) for non-public offerings and pursuant to the Agreement Concerning
the Exchange of Securities between quepasa and Vayala (“Agreement”). I
understand that the quepasa Securities are “restricted” under applicable
securities laws and may not be sold by me except in a registered offering (which
may not ever occur) or in a private transaction like this one. I know this is an
illiquid investment and that therefore I may be required to hold the quepasa
Securities for an indefinite period of time, but under no circumstances less
than one year from the date of its issuance.
 
I am acquiring the quepasa Securities solely for my own account, for long-term
investment purposes only and not with a view to sale or other distribution. I
agree not to dispose of any quepasa Securities unless and until counsel for
quepasa shall have determined that the intended disposition is permissible and
does not violate the Act, any applicable state securities laws or rules and
regulations promulgated thereunder.
 
All information, financial and otherwise, or documentation pertaining to all
aspects of my acquisition of the quepasa Securities and the activities and
financial information of quepasa has been made available to me and my
representatives, if any, and I have had ample opportunity to meet with and ask
questions of senior officers of quepasa, and I have received satisfactory
answers to any questions I asked.
 
In acquiring the quepasa Securities, I have reviewed the Agreement and have made
such independent investigations of quepasa as I deemed appropriate. I am an
experienced investor, have made speculative investments in the past and am
capable of analyzing the merits of an investment in the quepasa Securities.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
I understand that the quepasa Securities are highly speculative, involves a
great degree of risk and should only be acquired by individuals who can afford
to lose their entire investment. Nevertheless, I consider this a suitable
investment for me because I have adequate financial resources and income to
maintain my current standard of living even after my acquisition of the quepasa
Securities. I understand that the market price of quepasa’s publicly traded
securities can fluctuate dramatically from time to time, and that although I
could lose my entire investment, I am acquiring the quepasa Securities because I
believe the potential rewards are commensurate with the risk. Even if the
quepasa Securities became worthless, I could still maintain my standard of
living without significant hardship on me or my family.
 
I understand that quepasa and Vayala have substantially the same officers and
directors. Accordingly, the Agreement was not negotiated at “arm’s length” and
may be more favorable to one company that it is to the other. However, I
understand that the parties have agreed that they shall have received a fairness
opinion on or before the Closing Date of the Agreement. I am satisfied with the
terms of the transaction and by signing this Subscription Agreement, I confirm
that I accept and agree to abide by the terms and conditions of the Agreement as
if I had executed the Agreement itself.
 
Dated as of this      day of                     , 2002.
 

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Name, Please Print

--------------------------------------------------------------------------------

Residence Address

--------------------------------------------------------------------------------

City, State and Zip Code

--------------------------------------------------------------------------------

Area Code and Telephone Number

--------------------------------------------------------------------------------

Social Security Number

--------------------------------------------------------------------------------

Number of Vayala shares exchanged